

	

		II 

		Calendar No. 49

		109th CONGRESS

		1st Session

		S. 570

		IN THE SENATE OF THE UNITED STATES

		

			March 9, 2005

			Mr. Nelson of Florida

			 introduced the following bill; which was read the first time

		

		

			March 10, 2005

			Read the second time and placed on the

			 calendar

		

		A BILL

		To amend titles XVIII and XIX of the Social

		  Security Act and title III of the Public Health Service Act to improve access

		  to information about individuals’ health care options and legal rights for care

		  near the end of life, to promote advance care planning and decisionmaking so

		  that individuals’ wishes are known should they become unable to speak for

		  themselves, to engage health care providers in disseminating information about

		  and assisting in the preparation of advance directives, which include living

		  wills and durable powers of attorney for health care, and for other

		  purposes.

	

	

		

			1.

			Short title; table of contents

			

				(a)

				Short title

				This Act may be cited as the

			 Advance Directives Education Act of

			 2005.

			

				(b)

				Table of contents

				The table of contents of this

			 Act is as follows:

				

					Sec. 1. Short title; table of contents.

					Sec. 2. Findings and purposes.

					Sec. 3. Improvement of policies related to the use and

				portability of advance directives.

					Sec. 4. Increasing awareness of the importance of End-of-Life

				planning.

					Sec. 5. GAO study and report on establishment of national

				advance directive registry.

					Sec. 6. Advance directives at State department of motor

				vehicles.

				

			

			2.

			Findings and purposes

			

				(a)

				Findings

				Congress makes the following

			 findings:

				

					(1)

					Every year 2,500,000 people

			 die in the United States. Eighty percent of those people die in institutions

			 such as hospitals, nursing homes, and other facilities. Chronic illnesses, such

			 as cancer and heart disease, account for 2 out of every 3 deaths.

				

					(2)

					In January 2004, a study

			 published in the Journal of the American Medical Association concluded that

			 many people dying in institutions have unmet medical, psychological, and

			 spiritual needs. Moreover, family members of decedents who received care at

			 home with hospice services were more likely to report a favorable dying

			 experience.

				

					(3)

					In 1997, the Supreme Court of

			 the United States, in its decisions in Washington v. Glucksberg and Vacco v.

			 Quill, reaffirmed the constitutional right of competent adults to refuse

			 unwanted medical treatment. In those cases, the Court stressed the use of

			 advance directives as a means of safeguarding that right should those adults

			 become incapable of deciding for themselves.

				

					(4)

					A study published in 2002

			 estimated that the overall prevalence of advance directives is between 15 and

			 20 percent of the general population, despite the passage of the Patient

			 Self-Determination Act in 1990, which requires that health care providers tell

			 patients about advance directives.

				

					(5)

					Competent adults should

			 complete advance care plans stipulating their health care decisions in the

			 event that they become unable to speak for themselves. Through the execution of

			 advance directives, including living wills and durable powers of attorney for

			 health care according to the laws of the State in which they reside,

			 individuals can protect their right to express their wishes and have them

			 respected.

				

				(b)

				Purposes

				The purposes of this Act are

			 to improve access to information about individuals’ health care options and

			 legal rights for care near the end of life, to promote advance care planning

			 and decisionmaking so that individuals’ wishes are known should they become

			 unable to speak for themselves, to engage health care providers in

			 disseminating information about and assisting in the preparation of advance

			 directives, which include living wills and durable powers of attorney for

			 health care, and for other purposes.

			

			3.

			Improvement of policies related to the use and portability of

			 advance directives

			

				(a)

				Medicare

				

					Section

			 1866(f) of the Social Security

			 Act (42 U.S.C. 1395cc(f)) is

			 amended—

				

					(1)

					in paragraph (1)—

					

						(A)

						in subparagraph (B), by

			 inserting and if presented by the individual (or on behalf of the

			 individual), to include the content of such advance directive in a prominent

			 part of such record before the semicolon at the end;

					

						(B)

						in subparagraph (D), by

			 striking and after the semicolon at the end;

					

						(C)

						in subparagraph (E), by

			 striking the period at the end and inserting ; and; and

					

						(D)

						by inserting after

			 subparagraph (E) the following new subparagraph:

						

							

								(F)

								to provide each individual

				with the opportunity to discuss issues relating to the information provided to

				that individual pursuant to subparagraph (A) with an appropriately trained

				professional.

							;

					

					(2)

					in paragraph (3), by striking

			 a written and inserting an; and

				

					(3)

					by adding at the end the

			 following new paragraph:

					

						

							(5)

							(A)

								In addition to the

				requirements of paragraph (1), a provider of services, Medicare Advantage

				organization, or prepaid or eligible organization (as the case may be) shall

				give effect to an advance directive executed outside the State in which such

				directive is presented, even one that does not appear to meet the formalities

				of execution, form, or language required by the State in which it is presented

				to the same extent as such provider or organization would give effect to an

				advance directive that meets such requirements, except that a provider or

				organization may decline to honor such a directive if the provider or

				organization can reasonably demonstrate that it is not an authentic expression

				of the individual’s wishes concerning his or her health care. Nothing in this

				paragraph shall be construed to authorize the administration of medical

				treatment otherwise prohibited by the laws of the State in which the directive

				is presented.

							

								(B)

								The provisions of this

				paragraph shall preempt any State law to the extent such law is inconsistent

				with such provisions. The provisions of this paragraph shall not preempt any

				State law that provides for greater portability, more deference to a patient’s

				wishes, or more latitude in determining a patient’s wishes.

							.

				

				(b)

				Medicaid

				

					Section

			 1902(w) of the Social Security

			 Act (42 U.S.C. 1396a(w)) is

			 amended—

				

					(1)

					in paragraph (1)—

					

						(A)

						in subparagraph (B)—

						

							(i)

							by striking in the

			 individual’s medical record and inserting in a prominent part of

			 the individual’s current medical record; and

						

							(ii)

							by inserting and if

			 presented by the individual (or on behalf of the individual), to include the

			 content of such advance directive in a prominent part of such record

			 before the semicolon at the end;

						

						(B)

						in subparagraph (D), by

			 striking and after the semicolon at the end;

					

						(C)

						in subparagraph (E), by

			 striking the period at the end and inserting ; and; and

					

						(D)

						by inserting after

			 subparagraph (E) the following new subparagraph:

						

							

								(F)

								to provide each individual

				with the opportunity to discuss issues relating to the information provided to

				that individual pursuant to subparagraph (A) with an appropriately trained

				professional.

							;

					

					(2)

					in paragraph (4), by striking

			 a written and inserting an; and

				

					(3)

					by adding at the end the

			 following paragraph:

					

						

							(6)

							(A)

								In addition to the

				requirements of paragraph (1), a provider or organization (as the case may be)

				shall give effect to an advance directive executed outside the State in which

				such directive is presented, even one that does not appear to meet the

				formalities of execution, form, or language required by the State in which it

				is presented to the same extent as such provider or organization would give

				effect to an advance directive that meets such requirements, except that a

				provider or organization may decline to honor such a directive if the provider

				or organization can reasonably demonstrate that it is not an authentic

				expression of the individual’s wishes concerning his or her health care.

				Nothing in this paragraph shall be construed to authorize the administration of

				medical treatment otherwise prohibited by the laws of the State in which the

				directive is presented.

							

								(B)

								The provisions of this

				paragraph shall preempt any State law to the extent such law is inconsistent

				with such provisions. The provisions of this paragraph shall not preempt any

				State law that provides for greater portability, more deference to a patient’s

				wishes, or more latitude in determining a patient’s wishes.

							.

				

				(c)

				Effective dates

				

					(1)

					In general

					Subject to paragraph (2), the

			 amendments made by subsections (a) and (b) shall apply to provider agreements

			 and contracts entered into, renewed, or extended under title XVIII of the

			 Social Security Act (42 U.S.C. 1395 et

			 seq.), and to State plans under title XIX of such Act (42 U.S.C. 1396 et seq.), on or

			 after such date as the Secretary of Health and Human Services specifies, but in

			 no case may such date be later than 1 year after the date of enactment of this

			 Act.

				

					(2)

					Extension of effective date for State law amendment

					In the case of a State plan

			 under title XIX of the Social Security

			 Act (42

			 U.S.C. 1396 et seq.) which the Secretary of Health and Human

			 Services determines requires State legislation in order for the plan to meet

			 the additional requirements imposed by the amendments made by subsection (b),

			 the State plan shall not be regarded as failing to comply with the requirements

			 of such title solely on the basis of its failure to meet these additional

			 requirements before the first day of the first calendar quarter beginning after

			 the close of the first regular session of the State legislature that begins

			 after the date of enactment of this Act. For purposes of the previous sentence,

			 in the case of a State that has a 2-year legislative session, each year of the

			 session is considered to be a separate regular session of the State

			 legislature.

				

			4.

			Increasing awareness of the importance of End-of-Life

			 planning

			Title III of the

			 Public Health Service Act (42 U.S.C.

			 241 et seq.) is amended by adding at the end the following new part:

			

				

					R

					Programs to increase awareness of advance directive planning

				issues

					

						399Z–1.

						Advance directive education campaigns and information

				clearinghouses

						The Secretary shall provide

				for the establishment of a national, toll-free, information clearinghouse as

				well as clearinghouses that the public may access to find out about

				State-specific information regarding advance directive and end-of-life

				decisions.

					.

		

			5.

			GAO study and report on establishment of national advance

			 directive registry

			

				(a)

				Study

				The Comptroller General of

			 the United States shall conduct a study on the feasibility of a national

			 registry for advance directives, taking into consideration the constraints

			 created by the privacy provisions enacted as a result of the Health Insurance

			 Portability and Accountability Act.

			

				(b)

				Report

				Not later than 18 months

			 after the date of enactment of this Act, the Comptroller General of the United

			 States shall submit to Congress a report on the study conducted under

			 subsection (a) together with recommendations for such legislation and

			 administrative action as the Comptroller General of the United States

			 determines to be appropriate.

			

			6.

			Advance directives at State department of motor

			 vehicles

			Each State shall establish a

			 program of providing information on the advance directives clearinghouse

			 established pursuant to section 399Z–1 of the Public Health Service Act to

			 individuals who are residents of the State at such State's department of motor

			 vehicles. Such program shall be modeled after the program of providing

			 information regarding organ donation established at the State's department of

			 motor vehicles, if such State has such an organ donation program.

		

	

		March 10, 2005

		Read the second time and placed on the

		  calendar

	

